Per Curiam:
As the appellee was in possession when he filed this bill, he could not maintain ejectment. Oil was not found or produced in quantities sufficient to require the appellants to retain possession of the premises, and in fact they had *509abandoned the same. .The finding of gas was not’ a principal purpose or object of the lease. After gas was struck, it was agreed that it should be used for the purpose of drilling other wells. It was, however, not so used, and the whole project of developing the territory was abandoned. Nevertheless, the outstanding lease cast a cloud on the title, which a court of equity'may justly remove.
Decree affirmed and appeal dismissed at the costs of the appellants.